



Exhibit 10.1


UNIT PURCHASE AGREEMENT


THIS UNIT PURCHASE AGREEMENT (the “Agreement”), dated this 11th day of March,
2016 (the “Effective Date”), by and among CALADRIUS BIOSCIENCES, INC., a
corporation incorporated under the laws of Delaware (“Caladrius”); PCT, LLC, A
CALADRIUS COMPANY, a limited liability company organized under the laws of
Delaware and currently a wholly-owned subsidiary of Caladrius (“Company”); and
HITACHI CHEMICAL CO. AMERICA, LTD., a corporation incorporated under the laws of
New York (“Purchaser” and, together with Caladrius and Company , the “Parties”).
WITNESSETH that,
WHEREAS, Company is engaged in the business of, among other things, cell therapy
development and manufacturing;
WHEREAS, Caladrius and Purchaser wish to develop a mutually beneficial and
cooperative business relationship;
WHEREAS, on the Closing Date (as defined below) and as an inducement to
Purchaser to enter into this Agreement, Company, Caladrius, and Purchaser shall
enter into an amended and restated limited liability company operating agreement
of Company, substantially in the form attached hereto as Exhibit A (the
“Operating Agreement”), pursuant to which, among other things, Company is
authorized to issue Membership Units (“Membership Units”), having such rights,
preferences and privileges as set forth therein.
WHEREAS, Caladrius currently owns 100% of the outstanding Membership Units and
membership interests in Company;
WHEREAS, Company desires to issue and sell to Purchaser, and Purchaser desires
to purchase and subscribe for, the Units (as defined below) on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the terms, covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
1 1.2Definitions. Capitalized terms used but not otherwise defined in this
Agreement have the meaning set forth below:
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person, where “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities or similar ownership interests, by contract or otherwise, including
any general partner, managing member, officer, or director of such Person, or
any venture capital fund now or hereafter existing that is controlled by one or
more general partners or managing members of, or shares the same management
company with, such Person; provided, however, that “Affiliate” for Purchaser
shall mean Purchaser’s subsidiaries only and shall not include Hitachi Ltd. or
its subsidiaries other than Purchaser’s subsidiaries.
“Ancillary Agreements” means (i) the Operating Agreement, (ii) the License
Agreement, (iii) the Executive Employment Agreement, (iv) the Intellectual
Property Assignment Agreement, (v) the Services Agreement, (vi) the Escrow
Agreement and (vii) all other agreements (other than this Agreement) and
documents to which the Parties are or will be a party that are required to be
executed pursuant to this Agreement.
“Acquisition Date” means January 19, 2011.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in the State of New
York.     
“Business Plan” means the business plan and budget of the Company in such form
as mutually agreed upon by Purchaser and Company.    





--------------------------------------------------------------------------------





“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Company Covered Person” means, with respect to Company as an “issuer” for
purposes of Rule 506 promulgated under the Act, and the rules and regulations
promulgated thereunder, any Person listed in the first paragraph of Rule
506(d)(1).
“Contract” means any written or oral agreement, arrangement, contract,
understanding, instrument, undertaking, or commitment of any nature (including
leases, licenses, mortgages, notes, guaranties, sublicenses, subcontracts,
letters of intent, and purchase orders) in effect as of the Effective Date or as
may hereafter be in effect.
“Environmental and Health Law” means any and all applicable Laws issued,
promulgated, or entered into by any Governmental Authority relating to the
environment, human health, worker health and safety, preservation or reclamation
of natural resources, or to the management, handling, use, generation,
treatment, storage, transportation, disposal, manufacture, distri-bution,
formulation, packaging, labeling, release or threatened release of or exposure
to hazardous substances, whether now existing or subsequently amended or
enacted. The foregoing definition includes all FDA rules regulations and
comments, the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the Stark Law (42 U.S.C. § 1395nn), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. §§ 1320d et seq.) as
amended by the Health Information Technology for Economic and Clinical Health
Act (42 U.S.C. §§ 17921 et seq.), and the exclusion Laws (42 U.S.C. § 1320a-7).
“Environmental and Health Permit” means any Governmental Authorization under any
Environmental and Health Law, and includes any and all Orders issued or entered
into by a Governmental Authority under any Environmental and Health Law.
“Equity Interests” means (i) any membership interests, partnership interests,
profits interests, capital stock, or other equity securities or ownership
interests, (ii) any rights containing any profit participation features
(including equity appreciation rights, phantom equity-type plans, and rights to
payment based upon equity or valuation), (iii) any rights or options to convert,
exchange, exercise for, subscribe for, or to purchase any securities described
in clause (i) or clause (ii) of this definition, including options, warrants,
and convertible debt instruments.
“Escrow Agreement” means the escrow agreement to be entered into by and among
Continental Stock Transfer & Trust Company, Caladrius, Company and Purchaser on
the Effective Date, substantially in the form attached hereto as Exhibit G.
        “Governmental Authority” means any supranational, national, state,
municipal, provincial, or local government, or governmental, regulatory, or
administrative authority, agency, instrumentality or commission, or tribunal,
court, arbitrator, or other judicial or arbitral body having competent
jurisdiction, in each case whether domestic or foreign, any stock exchange or
similar self‑regulatory organization, or any quasi-governmental or private body
exercising any regulatory, taxing, or other governmental or quasi-governmental
authority.
“Governmental Authorization” means any approval, consent, license, permit,
waiver, ratification, permission, variance, clearance, registration,
qualification, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Law.
“HCC” means Hitachi Chemical Co. Ltd.         
“Intellectual Property” means (i) any and all inventions, invention disclosures,
developments, improvements, discoveries, know how, concepts, and ideas, whether
patentable or not in any jurisdiction; (ii) any and all non-public information,
trade secrets, proprietary or confidential information, know-how, technology,
technical data, proprietary processes and formulae, algorithms, specifications,
customer lists and supplier lists; (iii) any and all writings and other works of
authorship, whether or not copyrighted or copyrightable in any jurisdiction;
(iv) any and all software, including files, records and data, all schematics,
test methodologies, emulation and simulation tools and reports, hardware
development tools, prototypes, and other devices, and all databases and data
collections; and (v) all tangible embodiments of any Intellectual Property
Rights.
“Intellectual Property Rights” means any and all of the following and any and
all rights, title and interest in, arising out of, or associated therewith: (i)
trademarks, service marks, brand names, certification marks, trade dress,
assumed names, trade names, logos, and other indications of origin, sponsorship,
or affiliation, including the name(s) “PCT, LLC, a Caladrius Company™” (and any
derivation thereof) together with the goodwill associated therewith (whether the
foregoing are registered or unregistered), registrations thereof in any
jurisdiction and applications to register any of the foregoing in any
jurisdiction, and





--------------------------------------------------------------------------------





any extension, modification, or renewal of any such registration or application;
(ii) Patents; (iii) mask works and registrations and applications for
registrations thereof; (iv) trade secrets, and rights in any jurisdiction to
limit the use or disclosure thereof or that of any Intellectual Property by any
Person; (v) copyrights, copyright registrations and applications for
registration of copyrights in any jurisdiction, and renewals or extensions
thereof; (vi) Internet domain name registrations, Internet and World Wide Web
URLs and addresses; (vii) industrial designs and registrations and applications
therefor; (viii) any and all other industrial, intellectual property, and
proprietary rights; (ix) all moral and economic rights of authors and inventors,
however denominated; and (x) any similar or equivalent intellectual property or
proprietary rights to any of the foregoing.
“Knowledge” means actual knowledge of any Key Employee.
“Key Employee” means any executive-level employee (including division director
and vice president-level positions).
“Law” means any federal, state, foreign, local, municipal, or other statute, law
(including common law), constitution, resolution, edict, decree, treaty,
ordinance, code, rule, regulation, ruling, or any other binding requirement or
determination issued, enacted, adopted, promulgated, implemented, or otherwise
put into effect by or under the authority of any Governmental Authority and any
orders, writs, injunctions, awards, judgments, and decrees applicable to such
party or to any of their respective assets, properties, or businesses.
“Liabilities” means any debt, liability, obligation expense, claim, deficiency,
guaranty or endorsement, of any kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, known or unknown,
and whether due or to become due.
“Lien” means any lien, charge, mortgage, deed of trust, security interest, title
retention device, conditional sale, or other security arrangement, collateral,
assignment, of ownership or right to use (in the case of assignment of ownership
or right to use to or by any third party other than to Company or Caladrius),
pledge, title defect or deficiency, easement, or other encumbrance, adverse
claim, or restriction of any kind, whether imposed by Contract or otherwise
(including any restriction on (i) the voting of any security or the transfer of
any security or other asset, (ii) the receipt of any income derived from any
asset, (iii) the use of any asset, and (iv) the possession, exercise, or
transfer of any other attribute of ownership of any asset).
“License Agreement” means the technology license agreement to be entered into
between Purchaser and HCC on the Effective Date, substantially in the form
attached hereto as Exhibit B.        
“Management Adjusted Financials” means the adjusted carve out financial
statements prepared by management to more appropriately reflect the actual
historical result of operations (balance sheet, income statements and cash
flows) with allocated cost associated with support by Caladrius.
“Material Adverse Change” means an event, change or occurrence that,
individually or together with any other event, change or occurrence, has or is
reasonably likely to have, a material adverse impact on the business, assets
(including intangible assets), liabilities, financial condition, property,
prospects, operations or results of operations of Company.
“Order” means any order, judgment, decree, injunction, subpoena, or other
decision issued, promulgated, or entered by any court or other Government
Authority.
“Oxford” means Oxford Finance LLC, each of the “Lenders” listed on Schedule 1.1
of the Oxford Loan Agreement, as may be amended from time to time, and each of
their Affiliates.
“Oxford Loan Agreement” means that certain Loan and Security Agreement dated
September 26, 2014 by and among Oxford, Caladrius, Company, PCT Allendale, LLC,
NeoStem Oncology, LLC, Athelos Corporation, Amorcyte, LLC, NeoStem Family
Storage, LLC and Stem Cell Technologies, Inc., as amended by that certain First
Amendment to Loan and Security Agreement dated June 17 2015 and that certain
Second Amendment to Loan and Security Agreement dated September 15, 2015.
“Patents” means all classes or types of U.S. and foreign patents issued by the
patent-granting authority in any country in the world, together with any and all
patents, divisionals, renewals, provisionals, continuations,
continuations-in-part, post-grant reviews, foreign counterparts, extensions or
reissues that claim priority to any of the foregoing, and pending applications
for these classes or types of patents in all countries of the world.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
Governmental Authority, or other entity.





--------------------------------------------------------------------------------





“Proceeding” means any private or governmental action, suit, proceeding, claim,
complaint, charge, mediation, or arbitration, or other litigation or
investigation by any Person or Government Authority.
“Services Agreement” means the services agreement to be entered into between
Caladrius and Company on the Effective Date, substantially in the form attached
hereto as Exhibit C.
“Subsidiary” means a corporation, partnership, limited liability company, joint
venture, or other corporate entity directly or indirectly controlled by Company
(where “control” has the meaning set forth in the definition of “Affiliate”
above), including any Person in which Company holds or owns, directly or
indirectly, 50% or more of the stock or other equity or partnership interests
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such entity.
“Taxes” means any taxes (including withholding taxes imposed on payments to any
member, creditor, employee, or other Person), charges, fees, duties, levies, or
other assessments (including any penalties and additions) imposed by any
Government Authority.
“Territory” shall have the meaning set forth in the License Agreement.
“Transaction Agreements” means this Agreement and the Ancillary Agreements.
“VDR” means Company’s electronic virtual data room through which Company has
provided Purchaser access to diligence materials.
1.2    Other Defined Terms. The following terms have the meanings assigned to
such terms in the Sections of the Agreement set forth below:


"409A Plan"                        Schedule 4.2(o)(iii)
"Accounts Receivable"                    Schedule 4.2(k)
"Act"                            Schedule 4,2(g)
"Applicable Survival Period"                8.1(d)
"Balance Sheet"                        Schedule 4.2(i)
"Balance Sheet Date"                    Schedule 4.2(f)(i)
"Basket"                            8.3(a)
"Caladrius Board"                    Schedule 4.2(h)
"Claim Notice"                        8.4
"Closing"                        3.1
"Closing Date"                        3.1
"Company Confidential Information"            Schedule 4.2(w)(ix)
"Company Owned IP"                    Schedule 4.2(w)(iii)
"Company-Related Caladrius Minutes"            Schedule 4.2(h)
"Confidential Information"                9.1
"Confidential Information Agreements"            Schedule 4.2(v)(vii)
"Disclosure Schedule"                    4.2
"Disqualification Event"                    Schedule 4.2(g)
"Employee Benefits Plan"                    Schedule 4.2(o)(i)
"ERISA"                        Schedule 4.2(o)(i)
"ERISA Affiliate"                    Schedule 4.2(o)(i)
"Executive"                        3.2(a)(vii)
"Executive Employment Agreement"            3.2(a)(vii)
"FCPA"                            Schedule 4.2(x)
"Financial Statements"                    Schedule 4.2(f)(i)
"GAAP"                            Schedule 4.2(f)(i)    
"Indemnified Party"                    8.3(a)
"Indemnifying Party"                    8.3(a)
"Intellectual Property Assignment Agreement"        3.2(a)(viii)
"Losses"                            8.2
"Material Contract"                    Schedule 4.2(s)
"Oxford Loan Repayment Obligation"            7.2    
"Personal Information"                    Schedule 4.2(w)(xii)





--------------------------------------------------------------------------------





"Policies"                        Schedule 4.2(t)
"Purchase Price"                        2.2
"Purchaser Indemnitee"                    8.2
"Registered IP"                        Schedule 4.2(w)(i)
"Restated Invention Assignment Agreement"            3.2(a)(xvii)
"Rules"                            10.7(b)
"SEC"                            Schedule 4.1(b)
"Third-Party Claim"                    8.7
"Units"                            2.1
"Unregistered IP"                        Schedule 4.2(w)(i)


                    


1.3    Interpretation. The meaning assigned to each term defined herein is
equally applicable to both the singular and the plural forms of such term and
vice versa. Where a word or phrase is used herein, each of its other grammatical
forms has a corresponding meaning. The terms “hereof”, “herein” and “herewith”
and words of similar import, unless otherwise stated, are construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement.
When a reference is made in this Agreement to an Article, Section, Exhibit, or
Schedule, such reference is to an Article, Section, Exhibit, or Schedule to this
Agreement unless otherwise specified. The words “include”, “includes”, and
“including” when used in this Agreement are deemed to be followed by the words
“without limitation”, unless otherwise specified. A reference to any Party
includes such Party’s predecessors, successors and permitted assigns. Reference
to any Law means such Law as amended, modified, codified, replaced or
re-enacted, and all rules and regulations promulgated thereunder, as of the
Effective Date or the Closing Date (as defined below), as applicable. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any Party by virtue of the
authorship of this Agreement does not apply to the construction and
interpretation hereof.


ARTCILE II


PURCHASE AND SALE
2.1    Membership Units. Subject to the terms and conditions of this Agreement,
on the Closing Date Company shall issue and sell to Purchaser, and Purchaser
shall subscribe for and purchase from Company 19.9 Membership Units of Company
(the “Units”), free of all Liens (except as expressly set forth in the Operating
Agreement).


2.2    Purchase Price. The aggregate purchase price for the Units is nineteen
million four hundred thousand U.S. dollars (US$19,400,000) (the “Purchase
Price”).


2.3    Use of Proceeds. Company shall not transfer to Caladrius or its
Affiliates a part of the Purchase Price in excess of the amount of fifteen
million U.S. dollars (US$15,000,000) (whether by capital distribution, loan
reimbursement, or any other method), without Purchaser’s prior written consent.
Company shall use the remaining portion of the Purchase Price not so transferred
to Caladrius for working capital and other general corporate purposes in
accordance with the Business Plan.


ARTICLE III


CLOSING
3.1    Closing Date. The closing of the issuance and purchase of the Units under
this Agreement (the “Closing”) is to take place automatically, and without any
further action of any of the Parties hereto, upon (i) the execution of this
Agreement and (ii) the receipt of the Purchase Price by the Company pursuant to
the Escrow Agreement and the related Joint Instructions (as such term is defined
in the Escrow Agreement) (the “Closing Date”).


3.2    Conditions Precedent to Closing.
(a)    Conditions Precedent to Obligations of Purchaser. The obligations of
Purchaser to purchase the Units at the Closing is subject to the satisfaction
(or waiver by Purchaser), on or prior to the Effective Date, of each of the
following conditions:
(i)
each of the representations and warranties of Company and Caladrius contained in
this Agreement must have been true and correct as of the Effective Date and must
be true and






--------------------------------------------------------------------------------





correct as of the Closing Date as though made at and as of such date, except to
the extent that they expressly refer to a particular date, in which case they
must have been true and correct as of such date;
(ii)
Company and Caladrius must have performed and complied with all agreements,
obligations, covenants, and conditions herein required to be performed or
observed by them on or before the Closing;

(iii)
no Material Adverse Change must have occurred, whether or not resulting from a
misrepresentation or a breach in an any warranty or covenant contained herein;

(iv)
no Proceeding must have been commenced against any Party seeking to restrain or
delay the purchase and sale of the Units or the other transactions contemplated
by the Transaction Agreements;

(v)
Company and Caladrius must have obtained all approvals and consents of third
parties (including, but not limited to, Governmental Authorities) required to be
obtained by Company or Caladrius prior to the Closing in connection with its
execution, delivery, and performance of the Transaction Agreements, including
consents, waivers and/or approvals under each of the following Contracts: the
Oxford Loan Agreement;

(vi)
all required corporate actions of Company and Caladrius for the transaction
required by this Agreement must have been duly completed by Company and
Caladrius, as applicable, and must be reasonably satisfactory in form and
substance to Purchaser;

(vii)
Company and Robert A. Preti (“Executive”) must have entered into the restated
employment agreement in the form attached hereto as Exhibit D (the “Executive
Employment Agreement”);

(viii)
Company, Caladrius and Caladrius’ Subsidiaries must have entered into the
Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit E (the “Intellectual Property Assignment Agreement”);

(ix)
Purchaser must have completed and must be fully satisfied in its sole discretion
with the results of its review of, and its other due diligence investigations
with respect to, Company;

(x)
Purchaser shall have received a closing certificate executed by Company and
Caladrius, in which Company and Caladrius certify that all of the conditions
precedent in (i), (ii) and (iii) of this Section 3.2(a) have been satisfied

(xi)
Purchaser shall have received a certificate executed by the Secretary of
Caladrius certifying (A) the Operating Agreement, (B) the Certificate of
Formation, and (C) the resolutions of the sole member of Company authorizing and
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder (including the issuance of the Units and
the admission of Purchaser as a member of Company) and approving the Business
Plan;

(xii)
Purchaser shall have received each of the Ancillary Agreements to which
Caladrius or Company is a party duly executed by Caladrius or Company, as
appropriate;

(xiii)
Purchaser shall have received a copy of the certificate of good standing of
Company issued on the Closing Date by the Secretary of State (or comparable
officer) of Delaware; and of each jurisdiction in which Company is qualified to
do business;

(xiv)
Purchaser shall have received evidence, which must be reasonably satisfactory in
form and substance to Purchaser, that prior to or effective upon the Closing
Date: (1) neither Company nor any of its Subsidiaries is (A) a party to or
otherwise bound by the Oxford Loan Agreement, (B) subject to any Liabilities or
other obligations under the Oxford Loan Agreement or (C) subject to any
Liabilities or other obligations to Oxford or its Affiliates, including, without
limitation, any such Liabilities to repay indebtedness, or obligations to
provide any type of guaranty of indebtedness relating to the Oxford Loan
Agreement; and (2) none of the assets of the Company or any of its Subsidiaries
are subject to any Lien relating to the Oxford Loan Agreement

(xv)
all required corporate actions of Company and Caladrius for the adoption and
approval of the Business Plan must have been duly completed by Company and
Caladrius, as applicable, and must be satisfactory in form and substance to
Purchaser;

(xvi)
Company and each current employee that develops or contributes to the
development of Intellectual Property for Company must have entered into a
restated proprietary information and invention assignment agreement in the forms
attached hereto as Exhibit F-1 (to be used for California employees) or Exhibit
F-2 (to be used for New Jersey employees) (together, the “Restated Invention
Assignment Agreements”);

(xvii)
Purchaser shall have received such other documents as reasonably requested by
Purchaser.






--------------------------------------------------------------------------------





(b)    Conditions Precedent to Obligations of Company. The obligations of
Company to issue and sell the Units to Purchaser at the Closing is subject to
the satisfaction (or waiver by Company), on or prior to the Effective Date, of
each of the following conditions:
(i)
each of the representations and warranties of Purchaser contained in this
Agreement must have been true and correct as of the Effective Date and must be
true and correct as of the Closing Date as though made at and as of such date,
except to the extent that they expressly refer to a particular date, in which
case they must have been true and correct as of such date;

(ii)
Purchaser must have performed and complied with all agreements, obligations,
covenants, and conditions herein required to be performed or observed by it on
or before the Closing;

(iii)
no Proceeding must have been commenced against any Party seeking to restrain or
delay the purchase and sale of the Units or the other transactions contemplated
by the Transaction Agreements; and

(iv)
Purchaser must have obtained all approvals and consents of third parties
(including Governmental Authorities) required to be obtained by Purchaser prior
to the Closing in connection with its execution, delivery, and performance of
the Transaction Agreements

(v)
Company shall have received each of the Ancillary Agreements to which Purchaser
is a party duly executed by Purchaser;

(vi)
Company shall have received from Purchaser a properly completed U.S. Internal
Revenue Service Tax Form W-9;

(vii)
Company shall have received such other documents as reasonably requested by
Company; and

(viii)
Company shall have received the Purchase Price by wire transfer of immediately
available U.S.-denominated funds pursuant to the Escrow Agreement and the Joint
Instructions to the bank account separately designated by Company in writing.



3.3    Closing Actions. Upon the receipt of the Purchase Price, Company shall
deliver or cause to be delivered to Purchaser a receipt for the Purchase Price.


3.4    Admission as Member. Immediately upon the Closing, Purchaser shall be
admitted to Company as a member, and Company shall promptly make appropriate
entries in the books and records of Company to reflect such admission.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF COMPANY
AND CALADRIUS
4.1    Representations and Warranties of Caladrius. Caladrius hereby represents
and warrants to Purchaser that the statements contained in Schedule 4.1 are
true, correct, and complete as of the Effective Date and will be true, correct,
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout Schedule
4.1).


4.2    Representations and Warranties of Company and Caladrius. Company and
Caladrius jointly and severally represent and warrant to Purchaser that the
statements contained in Schedule 4.2 are true, correct, and complete as of the
Effective Date and will be true, correct, and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout Schedule 4.2), except as set forth in the
disclosure schedule attached hereto (the “Disclosure Schedule”).


4.3    Disclosure Schedule. Nothing in the Disclosure Schedule is deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item is not deemed adequate to disclose an
exception to a representation or warranty made herein unless the representation
or warranty specifically concerns the existence of the document or other item
itself. Company shall arrange the Disclosure Schedule in paragraphs
corresponding to the lettered and numbered paragraphs contained in Schedule 4.2.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF PURCHASER





--------------------------------------------------------------------------------





5.1    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Company that the statements contained in Schedule 5.1 are true,
correct, and complete as of the Effective Date and will be true, correct, and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout Schedule 5.1).


ARTICLE VI


RESERVED
ARTICLE VII


POST-CLOSING COVENANTS
7.1    Oxford Loan Repayment. Within 30 days following the Closing Date, Company
and Caladrius shall repay and satisfy, to the extent required by Oxford, fees,
costs, expenses, Liabilities and other obligations of Company, Caladrius and
each of their Subsidiaries owing to Oxford and its Affiliates, under the Oxford
Loan Agreement (the “Oxford Loan Repayment Obligation”).


7.2    Employee Invention Assignment Agreements. Within 30 days following the
Closing Date, Company and each employee that did not execute a Restated
Invention Assignment Agreement prior to Closing shall have executed a Restated
Invention Assignment Agreement, as modified only as necessary to reflect the
fact that such agreement is being executed following the Closing.


7.3    International Investment and Trade Services Survey Act. To the extent
legally required, Company shall, and shall cause each Subsidiary of Company to,
promptly execute and file, or join in the execution and filing of, any report,
application, notification or other document that may be required under the
International Investment and Trade in Services Survey Act (Title 22 of the
United States Code, Chapter 46, §§3101-3108) in connection with the consummation
of the purchase and sale of the Units and the other transactions contemplated by
this Agreement.


7.4    Trademarks. Within thirty (30) days following the Closing, Caladrius
shall execute all documents, papers, forms and authorizations; make all
necessary recordings and filings with all applicable Governmental Authorities;
and take such other actions as are necessary to effectuate the transfer of
ownership and control of the Assigned Trademarks (as such term is defined in the
Intellectual Property Assignment Agreement).


ARTICLE VIII


INDEMNIFICATION
8.1    Survival.
(a)    Generally. Except as set forth in Section 8.1(b), all representations and
warran-ties of Company and Caladrius contained in this Agreement, or in any
Schedule, certificate, or other document delivered pursuant to this Agreement,
survive the Closing for a period of twelve (12) months. All representations and
warranties of Purchaser contained in this Agreement, in any Schedule,
certificate, or other document delivered pursuant to this Agreement, expire and
are of no further force and effect as of the Closing.


(b)    Specifically. The representations and warranties of (i) Caladrius
contained in Schedule 4.1(a) (Organization), 4.1(b) (Authorization of
Transaction), and 4.1(d) (Brokers); and (ii) Company and Caladrius contained in
Sections 4.2(a) (Organization and Good Standing), 4.2(e) (Capitalization),
4.2(c) (Authorization of Transaction), and 4.2(gg) (Brokers), in each case,
survive the Closing indefi-nitely. The representations and warranties of Company
and Caladrius contained in Schedule 4.2(n) (Taxes) and 4.2(o) (Employee
Benefits) survive the Closing until 60 days after the expiration of the
applicable sta-tute of limitations period (after giving effect to any waivers
and extensions thereof).


(c)    Covenants. The covenants and agreements that, by their terms, do not
contem-plate performance after the Closing Date expire and are of no further
force or effect as of the Closing. The covenants and agreements that, by their
terms, contemplate performance after the Closing Date survive the Closing in
accordance with their terms until 60 days fol-lowing the expiration of any
applicable statute of limitations.


(d)    Applicable Survival Period. The period for which a representation or
warranty, covenant, or agreement survives the Closing is referred to herein as
the “Applicable Survival Period.” In the event a Notice of Claim (as defined
below)





--------------------------------------------------------------------------------





for indemnifi-cation under Section 8.2 is given within the Applicable Survival
Period, the representation or warranty, covenant, or agree-ment that is the
subject of such indemnification claim (whether or not formal legal action has
been commenced based upon such claim) survives with respect to such claim until
such claim is finally resolved.


8.2        Indemnification. From and after the Effective Date, Company and
Caladrius shall jointly and severally indemnify and hold harmless Purchaser,
Purchaser’s Affiliates, and their respective officers, directors, shareholders,
employees, and other representatives (each, a “Purchaser Indemnitee”), against
all causes of action, claims, liabilities, and losses (collectively, “Losses”)
paid, incurred, or sustained by any Purchaser Indemnitee, arising from, relating
to, or in connection with:


(a)    any failure of any representation or warranty made by Company or
Caladrius in this Agreement (as modified by the Disclosure Schedule) or the
Disclosure Schedule to be true and correct as of the Effective Date and as of
the Closing Date as though such representation or warranty were made as of the
Closing Date (or, in the case of representations and warranties that by their
terms speak only as of a specific date or dates, as of such date);


(b)    any failure of any certification, representation, or warranty made by
Company or Caladrius in the certificates delivered to Purchaser pursuant to
Section 3.2(a)(x) and Section 3.2(a)(xi) to be true and correct as of the date
such certificate is delivered to Purchaser;


(c)    any failure by Company or Caladrius to perform or comply with any
covenant applicable to it contained in this Agreement;


(d)    any fees, expenses, or other payments incurred or owed by Company or
Caladrius, or any of their Affiliates to any agent, broker, investment banker,
or other Person retained or employed by it in connection with the transactions
contemplated by this Agreement; and


(e)    fraud or intentional misrepresentation by or on behalf of Company or
Caladrius.


8.3    Limitation of Liabilities.


(a)    Basket. No Purchaser Indemnitee may make a claim for indemnification
pursuant to Section 8.2 unless and until the aggregate amount of all Losses that
the Purchaser Indemnitees (the “Indemnified Party”) are entitled to claim
against the other Party (“Indemnifying Party”) under Section 8.2 exceeds one
hundred and twenty-five thousand U.S. dollars (US$125,000) (the “Basket”), and
once such Basket has been reached, the Indemnified Party is entitled to recover
the entire amount of Losses from the first dollar; provided however, that claims
for indemnification resulting from a breach of the representation in Schedule
4.2(n)(viii) shall not be subject to the Basket and a Purchaser may make a claim
for indemnification as a result of such breach irrespective of the amount of
Losses.


(b)    Cap. The maximum amount that an Indemnified Party may recover under a
claim made pursuant to Section 8.2(i) is limited to the Purchase Price.


(c)    Exception to Limitations. Notwithstanding the foregoing, the limitations
in this Section 8.3 do not apply to any claim involving fraud or intentional
misrepresentation.


8.4    Claim Notice; Time Limits. When any claim arises for indemnification
under this ARTICLE VIII, the Indemnified Party in such case shall promptly
deliver to the Indemnifying Party a written notice detailing the nature of such
claim (a “Claim Notice”). The Claim Notice must set forth the amount, if known,
or, if not known, an estimate of the foreseeable maximum amount of claimed
Losses (which estimate, for clarity, is not conclusive of the final amount of
such Losses) and a description of the basis for such claim. The Indemnifying
Party has 30 days from receipt of such Claim Notice to dispute the claim and
shall reason-ably cooperate and assist the Indemnified Party in determining the
validity of the claim for indemnity. If the Indemnifying Party does not give
notice to the Indemnified Party that it disputes such claim within 30 days after
its receipt of the Claim Notice, the claim specified in such Claim Notice shall
be conclusively deemed to be a Loss subject to indemnification hereunder.


8.5    Resolution of Objections to Claims.
(a)Objection. If the Indemnifying Party objects in writing to any claim
specified in a Claim Notice, the Indemnifying Party and the Indemnified Party
shall attempt in good faith for 45 days after Indemnified Party’s receipt of
such written objection to resolve such objection. If the Indemnifying Party and
the Indemnified Party so agree, a memorandum setting forth such agreement shall
be prepared and signed by the Indemnifying Party and the Indemnified Party.







--------------------------------------------------------------------------------





(b)If no such agreement can be reached during the aforementioned 45-day period
for good faith negotiation, then in any event upon the expiration of such 45-day
period either the Indemnifying Party or the Indemnified Party may bring an
arbitration in accordance with Section 10.7(b) to resolve the matter.


8.6    Effect of Investigation; Waiver.


(a)    Effect of Knowledge. The Indemnified Party’s right to indemnification or
other remedies based upon the representations and warranties, covenants, and
agreements of the Indemnifying Party are not affected by any investigation or
knowledge of the Indemnified Party or any waiver by the Indemnified Party of any
condition based on the accuracy of any representation or warranty, or compliance
with any covenant or agreement. Such representations and warranties, covenants,
and agreements are not affected or deemed waived by reason of the fact that the
Indemnified Party knew or should have known that any representation or warranty
might be inaccurate or that the Indemnifying Party failed to comply with any
agreement or covenant. The Parties agree that the representations and warranties
contained herein are bargained-for terms of this Agreement and that any
investigation by the Indemnified Party is for its own protection only and does
not affect or impair any right or remedy hereunder.


(b)    Waiver. Each of Caladrius and Company acknowledges and agrees that, upon
and following the Closing, Company has no liability or obligation to indemnify,
save, or hold harmless Caladrius, and may not otherwise pay, reimburse, or make
Caladrius whole, for or on account of any indemnification or other claims made
by any Purchaser Indemnitee hereunder. Caladrius has no right of contribution
against Company with respect to any such indemnification or other claim.


8.7    Third-Party Claims. Subject to Section 8.4, if the Indemnified Party
delivers a Claim Notice to the Indemnifying Party in respect of a claim by a
third party against the Indemnified Party (a “Third-Party Claim”), the
Indemnifying Party may, at its expense, participate in, but may not determine or
conduct, the defense of such Third-Party Claim (which participation includes
participation in settlement discussions). The Indemnified Party may, in its sole
discretion, conduct the defense of and settle any such Third-Party Claim;
provided, that, in the absence of the consent of the Indemnifying Party (such
consent not to be unreasonably withheld), (i) no settlement of any such
Third-Party Claim shall be determinative of the amount of Losses (if any) for
which the Indemnified Party is entitled to be indemnified with respect to such
Third-Party Claim, and (ii) no such settlement shall be binding in any way on
the Indemnifying Party or any of its Affiliates. If the Indemnifying Party has
consented to any such settlement, the Indemnifying Party has no power or
authority to object under any provision of this ARTICLE VIII to the amount of
any claim by the Indemnified Party with respect to such settlement.


ARTICLE IX


CONFIDENTIALITY
9.1    Confidentiality. Each Party shall, and shall cause its Affiliates,
officers, directors, employees, agents, and other representatives to, keep
confidential, and not use or disclose in any manner (including by making a press
release or any other announcement), (i) any matters relating to this Agreement
(including the existence and terms and conditions of this Agreement) or the
transactions contemplated by this Agreement; or (ii) any proprietary and
non-public information, in any form, relating to the other Parties (together
with the information described in clause (i) above, the (“Confidential
Information”); provided, however, that each Party may disclose such information
(x) to its officers, directors, members, managers, employees, investment
bankers, accountants, attorneys, and agents whose duties require them to know
such information in connection with this Agreement and the transactions
contemplated hereby (provided that such Persons agree to maintain the
confidentiality of such information in accordance herewith); (y) to any
Affiliate in the ordinary course of business (provided that such Affiliate
agrees to maintain the confidentiality of such information in accordance
herewith or is already subject to substantially similar confidentiality
restrictions as set forth herein); or (z) as may be required by Law or Order
(provided that the disclosing Party gives the other Parties reasonable prior
opportunity to comment upon such disclosure to the extent permitted by Law and
agrees to cooperate to take reasonable steps to minimize the extent of any such
required disclosure); provided further, Caladrius may disclose information
relating to Company to the extent required under Law (as determined by Caladrius
in its sole discretion) in connection with reports, registration statements,
prospectuses, proxy statements and other documents it files with the SEC.


9.2    Exceptions. The term “Confidential Information” does not include
information that (i) was in the public domain prior to the time it was furnished
to recipient or is at the time of the alleged breach (through no willful or
improper action or inaction by such recipient) generally available to the
public, (ii) was or becomes available to a Party on a non-confidential basis
from a source other than one of the other Parties or its Affiliates, provided
such other source not be known by the Party to be bound by a confidentiality
obligation to the other Parties, (iii) is lawfully known to a Party prior to
disclosure of the Confidential Information by the other Parties, or (iv) is
independently developed by a Party without any use of any Confidential
Information disclosed by the other Parties.







--------------------------------------------------------------------------------





ARTICLE X


GENERAL PROVISIONS
10.1    Amendment and Waiver. This Agreement may not be amended, supplemented,
or otherwise modified except by a writing duly executed by the Parties. Any
Party may, to the extent legally allowed, waive compliance with any of the
agreements or conditions for its benefit contained herein or in any agreement,
certificate, or document delivered pursuant hereto.


10.2    Binding Effect; Assignment. This Agreement is binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. Except as otherwise provided herein, no Party may assign this
Agreement or any of its rights and obligations hereunder without the prior
written consent of the other Parties, except that Purchaser may assign this
Agreement to any one of its Affiliates upon prior written notice to Company
(but, notwithstanding any such assignment, Purchaser shall continue to be
obligated to perform the provisions hereof relating to Purchaser).


10.3    Severability. The invalidity of any provision of this Agreement or
portion of a provision does not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.


10.4    Entire Agreement. This Agreement and the other Transaction Agreements
constitute the full and entire agreement among the Parties with respect to the
subject matter herein contained and supersede any and all prior Contracts,
whether written or oral, that may exist among the Parties with respect to the
subject matter herein contained.


10.5    Notice. All notices, requests, claims, demands, and other communications
hereunder must be in writing and shall be deemed effectively given or made upon
the earliest to occur of (i) actual receipt, or (ii) delivery in person to the
Party to be notified, or (iii) one Business Day after deposit with a nationally
recognized courier, freight prepaid, specifying next Business Day delivery, with
written verification of receipt. All communications shall be sent to the
respective Parties at the following addresses (or at such other address for a
Party as specified in a notice given in accordance with this Section):


To Purchaser:    


Hitachi Chemical Co. America, Ltd.
2150 North First Street Suite #350
San Jose, CA 95131
Attn.: Chief Financial Officer


with a copy to:


Hitachi Chemical Co., Ltd.
9-2, Marunouchi 1-chome,
Chiyoda-ku, Tokyo 100-6606, Japan
Attn.: Division Manager of Legal Division


with a copy (which shall not constitute notice) to:


Fenwick & West LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Attention: Ralph M. Pais, Esq. and Sam Angus, Esq.


Nagashima Ohno & Tsunematsu
JP Tower, 2-7-2, Marunouchi,
Chiyoda-ku, Tokyo 100-7036, Japan
Attention: Soichiro Fujiwara, Esq.


To Caladrius:    


Caladrius Biosciences, Inc.
420 Lexington Ave, Suite 350
New York, New York 10170
Attn.: General Counsel





--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to:


If prior to May 1, 2016
Neil A. Torpey, Esq.
Paul Hastings LLP
75 E. 55th Street
New York, NY 10022


If on or following May 1, 2016
Neil A. Torpey, Esq.
Paul Hastings LLP
200 Park Avenue
New York, NY 10166


To Company:    


PCT, LLC, a Caladrius Company
Caladrius Biosciences, Inc.
420 Lexington Ave, Suite 350
New York, New York 10170
Attn.: General Counsel


with a copy (which shall not constitute notice) to:


Neil A. Torpey, Esq.
Paul Hastings LLP
75 E. 55th Street
New York, NY 10022
10.6    Governing Law. This Agreement is governed by and construed in accordance
with the laws of Delaware, without regard to conflicts of law principles.


10.7    Dispute Resolution.


(a)    Good Faith Discussions. Except as provided in Section 8.5, any dispute
arises in connection with this Agreement, the Parties shall attempt, in fair
dealing and in good faith, to settle such dispute through mutual discussions
within a period of 60 days. If the Parties are not able to reach an amicable
settlement within such time period, then either Party may, by written
notification to the other Parties, require that the dispute be submitted for
resolution pursuant to the provisions of Section 10.7(b).


(b)    Arbitration. All disputes in connection with this Agreement that are not
settled pursuant to Section 8.5 or Section 10.7(a), including any question
regarding the existence, validity, or termination or any subsequent amendment of
this Agreement, and all claims in connection with it in respect of which no
dispute exists but that require enforcement, are to be finally resolved in New
York City, New York by and in accordance with the arbitration rules, then in
effect, of the International Chamber of Commerce (the “Rules”) without recourse
to the ordinary courts of Law. The arbitral tribunal is to consist of three
arbitrators to be chosen in accordance with the Rules. The language to be used
in the arbitration proceedings is to be English. Any Party may, at its own
expense, provide for translation of any documents submitted in the arbitration
or translation or interpretation of any testimony taken at any hearing before
the arbitral tribunal. Judgment on any award may be entered in any court having
jurisdiction over a Party or its assets or business.


(c)Tolling. All applicable statutes of limitation are to be tolled while the
procedures specified in this Section 10.7 are pending. The Parties shall take
such action, if any, required to effectuate such tolling.


10.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which is deemed to be an original, and all such
counterparts constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com), or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.





--------------------------------------------------------------------------------







10.9    Costs and Expenses. The Parties shall each bear their own respective
costs and expenses (including legal fees) incurred in connection with this
Agreement, the transactions contemplated herein, and any related agreements.


10.10    Attorneys’ Fees. If any action at law or in equity (including,
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party is entitled to reasonable
attorneys’ fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.


10.11    Language. This Agreement is made in the English language, which is the
controlling language hereof, and any translation of this Agreement into a
language other than English has no validity or effect in construing the terms
and conditions hereof or the rights and obligations of the Parties hereunder.


10.12    Headings. The section headings contained in this Agreement are inserted
for convenience only and do not affect in any way the meaning or interpretation
of this Agreement.


10.13    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any Party, upon any breach or default of any other Party,
impairs any such right, power, or remedy of such non-breaching or non-defaulting
Party nor may it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor may any waiver of any single breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring. Any waiver,
permit, consent, or approval of any kind or character on the part of any Party
of any breach or default under this Agreement, or any waiver on the part of any
Party of any provisions or conditions of this Agreement, must be in writing and
is effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by Law or otherwise afforded to any
Party, are cumulative and not alternative.


10.14    No Commitment for Additional Financing. Company acknowledges and agrees
that Purchaser has not made any representation, undertaking, commitment, or
agreement to provide or assist Company in obtaining any financing, investment,
or other assistance, other than the purchase of the Units as set forth herein
and subject to the conditions set forth herein. In addition, Company
acknowledges and agrees that (i) no statements, whether written or oral, made by
Purchaser or its representatives on or after the Effective Date create any
obligation, commitment, or agreement to provide or assist Company in obtaining
any financing or investment, (ii) Company may not rely on any such statement by
Purchaser or its representatives, and (iii) an obligation, commitment, or
agreement to provide or assist Company in obtaining any financing or investment
may only be created by a written agreement, signed by Purchaser and Company,
setting forth the terms and conditions of such financing or investment and
stating that the Parties intend for such writing to be a binding obligation or
agreement. Purchaser may, in its sole and absolute discretion, refuse or decline
to participate in any other financing of or investment in Company, and has no
obligation to assist or cooperate with Company in obtaining any financing,
investment, or other assistance.


[Signature Pages Follow]


    
    













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on the
Effective Date.
COMPANY:
PCT, LLC, A CALADRIUS COMPANY, a Delaware limited liability company


By:                     
Robert A. Preti, President








CALADRIUS:
CALADRIUS BIOSCIENCES, INC., a Delaware corporation


By:                     
David J. Mazzo, Chief Executive Officer










PURCHASER:
HITACHI CHEMICAL CO. AMERICA, LTD., a New York corporation


By:                     
Name:                     
Title:                     







--------------------------------------------------------------------------------






Schedule 4.1
Representations and Warranties Concerning Caladrius
(a)Organization. Caladrius is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation.
There is no pending or, to Caladrius’s Knowledge, threatened, Proceeding for the
dissolution, liquidation, insolvency or rehabilitation of Caladrius, whether
voluntary or involuntary.


(b)Authorization of Transaction. Caladrius has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
Transaction Agreements, when executed and delivered by Caladrius, will
constitute the valid and legally binding obligation of Caladrius, enforceable in
accordance with their respective terms. Caladrius is not required to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in order to consummate the transactions
contemplated by this Agreement, other than filings required by the rules of the
U.S. Securities and Exchange Commission (the “SEC”). All corporate action
required to be taken by Caladrius’s directors, stockholders, and officers
necessary for the execution, delivery, and performance of the Transaction
Agreements, and the issuance of the Units, has been taken or will be taken prior
to the Closing.


(c)Non-contravention. Neither the execution and the delivery of the Transaction
Agreements, nor the consummation of the transactions contemplated thereby, will
(i) violate any Law or Order or other restriction of any Governmental Authority
to which Caladrius is subject or any provision of its articles of incorporation,
bylaws, or other governing documents or give any Governmental Authority or other
Person the right to challenge any of the transactions contemplated by the
Transaction Agreements or to exercise any remedy, obtain any relief under, or
revoke or otherwise modify any rights held under, any such Law or Order, (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, or require any notice under, any Contract to which Caladrius
is a party, a beneficiary, or by which it is bound or to which any of its assets
is subject, or (iii) result in, or constitute an event that results in, the
creation of a Lien.


(d)Brokers. No financial advisor, broker, or finder is entitled to any broker's,
finder's, investment banking, or similar fees, commissions, or expenses in
connection with this Agreement or the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Caladrius or Company,
other than those that will be paid solely by Caladrius.







--------------------------------------------------------------------------------






Schedule 4.2
Representations and Warranties Concerning Company
For purposes of these representations and warranties in this Schedule 4.2 (other
than those in Schedules 4.2(a), (c), (e), (f), (h) and (k)), the term “the
Company” shall include each Subsidiary of the Company, unless otherwise noted
herein.
(a)Organization and Good Standing. Company is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, with full power and authority to conduct its business as it is now
being conducted and as proposed to be conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the Material Contracts. Company is duly qualified to do business as a
foreign entity and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification. Company has delivered to Purchaser a copy of Company’s
certificate of formation and operating agreement, in effect as of the Effective
Date and as of the Closing Date.


(b)Compliance with Other Instruments. Company is not in violation or default (i)
of any provisions of its Certificate of Formation or operating agreement, (ii)
of any Order, (iii) under any note, indenture, or mortgage, or (iv) under any
Contract to which it is a party or by which it is bound that is required to be
listed in the Disclosure Schedule.


(c)Authorization of Transaction. Company has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
Transaction Agreements, when executed and delivered by Company, will constitute
the valid and legally binding obligation of Company, enforceable in accordance
with their respective terms. All corporate action required to be taken by
Company’s members, managers, and officers necessary for the execution, delivery,
and performance of the Transaction Agreements, and the issuance of the Units,
has been taken or will be taken prior to the Closing.


(d)Non-contravention. Neither the execution and the delivery of the Transaction
Agreements, nor the consummation of the transactions contemplated thereby, will
(i) violate any Law or Order or other restriction of any Governmental Authority
to which Company is subject or any provision of its certificate of formation or
other governing documents or give any Governmental Authority or other Person the
right to challenge any of the transactions contemplated by the Transaction
Agreements or to exercise any remedy, obtain any relief under, or revoke or
otherwise modify any rights held under, any such Law or Order, (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, or require any notice under, any Contract to which Company is
a party, a beneficiary, or by which it is bound or to which any of its assets is
subject, or (iii) result in, or constitute an event that results in, the
creation of a Lien.


(e)Capitalization.


(i) Immediately prior to the Closing, Caladrius beneficially and of record owns
100% of the Equity Interests in Company, free of all Liens. All of such Equity
Interests in Company outstanding immediately prior to the Closing have been duly
authorized, and are validly issued, fully-paid and non-assessable. There are no,
and there have not been any, other owners of Equity Interests in Company since
the Acquisition Date.


(ii) Except as contemplated by this Agreement and the Operating Agreement, there
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, or other Contracts or rights that could require Company to
issue, sell, or otherwise cause to become outstanding any other Equity Interests
in Company.


(iii)On the Closing Date, the Units issued to Purchaser will be duly authorized,
validly issued, fully paid, and free of Liens (except as expressly set forth in
the Operating Agreement). The Units will not, at Closing, be the subject of any
option to purchase, right of first refusal, or other Contract creating any
rights whatsoever in the Units in any Person other than Purchaser, nor are there
any statutory or contractual preemptive rights or rights of first refusal or
other similar restrictions with respect to the purchase and sale of the Units
hereunder, except, in each case, as expressly set forth in the Operating
Agreement.


(iv)Schedule 4.2(e)(iv) of the Disclosure Schedule sets forth all of the
authorized and outstanding Equity Interests of Company as of the moment
immediately following the Closing. The rights, preferences, privileges, and
restrictions of each of the Equity Interests in Company are as stated in the
Operating Agreement. Except as expressly set forth in the Operating Agreement,
there are no agreements or understandings with respect to the voting, transfer,
issuance, sale, redemption, transfer, or other disposition of the Equity
Interests in Company.


(f)Financial Statements. Company has delivered to Purchaser:





--------------------------------------------------------------------------------





(i) the unaudited (subject to final opinion of the auditor) carve out balance
sheets of Company as of December 31, 2015 (the “Balance Sheet Date”), December
31, 2014 and December 31, 2013 and the related unaudited carve out statements of
operations, statements of invested capital, and statement of cash flows for the
fiscal years ended December 31, 2015, December 31, 2014 and December 31, 2013.
Such financial statements and notes fairly present the financial condition and
the results of operations, changes in member capital accounts, and cash flows of
Company as of the respective dates of and for the periods referred to in such
financial statements, all in accordance with generally accepted accounting
principles (“GAAP”). The financial statements referred to in this Section 4.2(f)
(the “Financial Statements”) reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. Except as set forth in the Financial
Statements, Company has no material liabilities or obligations, contingent or
otherwise, other than (x) liabilities incurred in the ordinary course of
business subsequent to the Balance Sheet Date; (y) obligations under contracts
and commitments incurred in the ordinary course of business; and (z) liabilities
and obligations of a type or nature not required under GAAP to be reflected in
the Financial Statements, that, in all such cases, individually and in the
aggregate would not have a Material Adverse Change. Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with GAAP.


(ii)adjusted carve out financial statements prepared by management to more
appropriately reflect the actual historical result of operations (balance
sheets, income statements and cash flows) with allocated cost associated with
support by Caladrius.


(g)Govermental Consents and Filings. Company is not required to give any notice
to, make any filing, or obtain any registration, qualification, or declaration
with, or obtain any authorization, consent, Order, or approval of any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement, other than the filing of a Form D pursuant to Regulation D under
the Securities Act of 1933, as amended (the “Act”). Under the circumstances
contemplated by this Agreement, the offer, issuance, sale, and delivery of the
Units (i) will not, under current Law, require compliance with the prospectus
delivery or registration requirements in the Act and (ii) will be issued in
compliance with all applicable federal and state securities Laws. No “bad actor”
disqualifying event described in Rule 506(d)(1)(i)-(viii) of the Act (a
“Disqualification Event”) is applicable to Company or, to the Knowledge of
Caladrius or Company, any Company Covered Person, except for a Disqualification
Event as to which Rule 506(d)(2)(ii-iv) or (d)(3), is applicable.


(h)Books and Records. The Operating Agreement and Certificate of Formation of
Company are in the form provided to Purchaser. The books of account, minute
books, and other records of meetings and written consents of the members of
Company, records regarding the transfers of Equity Interests, records showing
the Equity Interests of Company and other records of Company, all of which have
been disclosed and provided to Purchaser, are complete and correct and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. Since the Acquisition
Date, no meeting of the Company’s members, managers, or committees of the
managers has been held. The minutes books of the board of directors of Caladrius
(the “Caladrius Board”) contains accurate and complete records of all meetings
held of, and action taken by, the Caladrius Board that relate to the Company
since the Acquisition Date (the “Company-Related Caladrius Minutes”), and, since
the Acquisition Date, no such meeting of the Caladrius Board has been held for
which minutes have not been prepared. Company has delivered to Purchaser copies
of all of the Company-Related Caladrius Minutes and has redacted only those
portions of such minutes that (i) relate to matters other than the Company or
(ii) contain confidential information relating to (a) the acquisition of, or
investments in, Caladrius or Company and (b) potential strategic relationships
with Caladrius or Company.


(i)Title to Properties; Liens. The Disclosure Schedule contains a complete and
accurate list of all real property, leaseholds, and other interests therein
owned by Company. Company has delivered to Purchaser copies of the deeds and
other instruments (as recorded) by which Company acquired such real property and
interests, and copies of all title insurance policies, opinions, abstracts, and
surveys in the possession of Caladrius or Company and relating to such property
or interests. Company owns (with good and marketable title in the case of real
property, subject only to the matters permitted by the following sentence) all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) it purports to own as reflected as owned in the books and records
of Company, including all of the properties and assets reflected on the
Company’s balance sheet as of the Balance Sheet Date (the “Balance Sheet”), and
all of the properties and assets purchased or otherwise acquired by Company
since the Balance Sheet Date (except for personal property acquired and sold
since the Balance Sheet Date in the ordinary course of business and consistent
with past practice), which subsequently purchased or acquired properties and
assets (other than inventory and short-term investments) are listed in the
Disclosure Schedule. All properties and assets that Company owns are free of all
Liens and are not, in the case of real property, subject to any rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature except, with respect to all such properties and assets, (i)
mortgages or security interests shown on the Balance Sheet as securing specified
liabilities or obligations, with respect to which no default (or event that,
with notice or lapse of time or both, would constitute a default) exists, (ii)
Liens that arise in the ordinary course of business that do not materially
impair Company’s ownership or use of such properties or assets, and (iii) Liens
for current Taxes not yet due. All





--------------------------------------------------------------------------------





buildings, plants, and structures owned by Company lie wholly within the
boundaries of the real property owned by Company and do not encroach upon the
property of, or otherwise conflict with the property rights of, any other
Person. With respect to the properties and assets it leases, Company is in
compliance with such leases and, to its Knowledge, holds a valid leasehold
interest free of any Liens other than those of the lessors of such property or
assets.


(j)Condition and Sufficiency of Assets. The buildings, plants, structures, and
equipment of Company are structurally sound, are in good operating condition and
repair, and are adequate for the uses to which they are being put, and none of
such buildings, plants, structures, or equipment is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The building, plants, structures, and equipment of
Company are sufficient for the continued conduct of the business of Company
after the Closing in substantially the same manner as conducted prior to the
Closing and as proposed to be conducted.


(k)Accounts Receivable. All accounts receivable of Company that are reflected on
the Balance Sheet or the accounting records of Company as of the Closing Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the Balance Sheet or the
accounting records of Company as of the Closing Date (which reserves are
adequate and calculated consistent with past practice and, in the case of the
reserve as of the Closing Date, will not represent a greater percentage of the
Accounts Receivable as of the Closing Date than the reserve reflected in the
Balance Sheet represented of the Accounts Receivable reflected therein and will
not represent a Material Adverse Change in the composition of such Accounts
Receivable in terms of aging). Subject to such reserves, each of the Accounts
Receivable either has been or will be collected in full, without any set-off,
within 90 days after the date on which it first becomes due and payable. There
is no contest, claim, or right of set-off, other than returns in the ordinary
course of business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable. The
Disclosure Schedule contains a complete and accurate list of all Accounts
Receivable as of the date of the Balance Sheet, which list sets forth the aging
of such Accounts Receivable. None of the Accounts Receivable is contingent upon
the performance by Company of any material obligation or Contract, and no
Contract for material deduction or material discount has been made with respect
to any of such Accounts Receivable.


(l)Inventory. All inventory of Company, whether or not reflected in the Balance
Sheet, consists of a quality and quantity usable and salable in the ordinary
course of business, except for obsolete items and items of below-standard
quality, all of which have been written off or written down to net realizable
value in the Balance Sheet or on the accounting records of Company as of the
Closing Date, as the case may be. All inventories are valued at the lower of
cost or net realizable value.


(m)No Undisclosed Liabilities. Company has no liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations reflected or reserved against
in the Balance Sheet and current liabilities incurred in the ordinary course of
business since the respective dates thereof.


(n)Taxes.


(i)    Company has filed or caused to be filed all material Tax returns that are
or were required to be filed by or with respect to it pursuant to applicable
Law. All such Tax returns were correct and complete in all material respects.
Company has delivered to Purchaser correct and complete copies of all such Tax
returns relating to income or franchise taxes filed since January 1, 2012.
Company has paid, or made provision for the payment of, all Taxes that have or
may have become due pursuant to those Tax returns or otherwise, or pursuant to
any assessment received by Company, except such Taxes, if any, as are listed in
the Disclosure Schedule and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Balance Sheet.
(ii)     Through the VDR, Company has provided Purchaser with access to all Tax
returns filed since January 1, 2012 that have been audited. All deficiencies
proposed as a result of such audits have been paid, reserved against, settled,
or, as described in the Disclosure Schedule, are being contested in good faith
by appropriate Proceedings. Except as disclosed in the VDR, Company has not been
given or been requested to give waivers or extensions (or is or would be subject
to a waiver or extension given by any other Person) of any statute of
limitations relating to the payment of Taxes of Company or for which Company may
be liable.
(iii)     Except as disclosed in the Balance Sheet or in the Disclosure
Schedule, there is no material dispute or claim concerning any Taxes of Company
either (x) claimed or raised by any Governmental Authority in writing or (y) as
to which Caladrius or Company has Knowledge based upon contact with any agent of
such Governmental Authority.





--------------------------------------------------------------------------------





(iv)    The unpaid Taxes of Company do not exceed by any material amount the
charges, accruals, and reserves with respect to Taxes on the Balance Sheet and
will not exceed by any material amount such charges, accruals and reserves as
adjusted for operations and transactions through the Closing Date.
(v)    All Taxes that Company is or was required by Law to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authority or other Person.
(vi)    There is no Tax sharing agreement that will require any payment by
Company after the Effective Date.
(vii)    There are no Liens for Taxes upon any property of Company except for
Liens for current Taxes not yet due and payable.
(viii)    There are no Liabilities for sales tax in the state of California for
any period prior to the Closing Date.
(o)Employee Benefits.


(i)    The Disclosure Schedule contains a list, with respect to Company and any
trade or business (whether or not incorporated) that is treated as a single
employer with Company (an “ERISA Affiliate”) within the meaning of
Section 414(b), (c), (m) or (o) of the Code of all of the plans, funds,
policies, programs, arrangements, and understandings to which any employee of
Company (or any dependent or beneficiary of any such employee) might be or
become entitled to: (1) material retirement or profit-sharing or stock bonus
benefits; (2) severance or separation from service benefits; (3) incentive,
performance, stock, share appreciation, or bonus awards; (4) health care
benefits; (5) disability income or wage continuation benefits; (6) supplemental
unemployment benefits; (7) life insurance, death or survivor's benefits; (8)
accrued sick pay or vacation pay; (9) any type of benefit offered under any
arrangement subject to characterization as an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”); or (10) material benefits of any other type offered
through any arrangement that could be characterized as providing for additional
compensation or fringe benefits and to which Company is a party or by which
Company is bound (collectively referred to as the "Employee Benefit Plans").
Company has not received any written notice of noncompliance, and Company is in
material compliance with all terms of the Employee Benefit Plans and with ERISA
and all other applicable Laws as they affect Company and its employees. Company
has not received written notice of, and to the best of Caladrius’s and Company’s
Knowledge there are no, claims or defaults, nor are there any facts or
conditions that if continued, or on notice, will result in a default under any
of the Employee Benefit Plans.
(ii)    Neither Company nor any ERISA Affiliate has failed to make any required
contributions and none of them has any liability to any such Employee Benefit
Plan, other than liability for health plan continuation coverage described in
Part 6 of Title I(B) of ERISA, and each has complied in all material respects
with all applicable Laws for any such Employee Benefit Plan.
(iii)     Company believes in good faith that any “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which Company makes, is obligated to make, or
promises to make, payments (each, a “409A Plan”) complies in all material
respects, in both form and operation, with the requirements of Section 409A of
the Code and the guidance thereunder. To the Knowledge of Caladrius and Company,
no payment to be made under any 409A Plan is, or will be, subject to the
penalties of Section 409A(a)(1) of the Code.
(p)Compliance with Law; Governmental Authorizations. To the extent the
representations and warranties in this section relate to facts or events arising
prior to the Acquisition Date, each such representation or warranty will be
limited to the Knowledge of Caladrius.


(i)    Company is, and at all times since its formation has been, in material
compliance with all Laws that are or were applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets.
(ii)    No event has occurred or circumstance exists that (with or without
notice or lapse of time) (1) may constitute or result in a violation by Company
of, or a failure on the part of Company to comply with, any Law or (2) may give
rise to any obligation on the part of Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.
(iii)    Company has not received, at any time since its formation, any notice
or other communication (whether oral or written) from any Governmental Authority
or any other Person regarding (1) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Law, or (2) any actual, alleged,
possible, or potential obligation on the part of Company to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.





--------------------------------------------------------------------------------





(iv)    The Disclosure Schedule contains a complete and accurate list of each
material Governmental Authorization that is held by Company or that otherwise
relates to, or is necessary for, the business of, and any of the assets owned or
used by, Company. Each Governmental Authorization listed or required to be
listed in the Disclosure Schedule is valid and in full force and effect.
(v)    Company is, and at all times since its formation has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in the Disclosure
Schedule.
(vi)    No event has occurred or circumstance exists that may (with or without
notice or lapse of time) (1) constitute or result directly or indirectly in a
material violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in the Disclosure
Schedule, or (2) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation, or termination of, or any modification to, any
Governmental Authorization listed or required to be listed in the Disclosure
Schedule.
(vii)    Company has not received, at any time since its formation, any notice
or other communication (whether oral or written) from any Governmental Authority
or any other Person regarding (1) any actual, alleged, possible, or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization.
(viii)    All applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in the Disclosure
Schedule have been duly filed on a timely basis with the appropriate
Governmental Authority, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Authority.
(ix)    The Governmental Authorizations listed in the Disclosure Schedule
collectively constitute all of the material Governmental Authorizations
necessary to permit Company to lawfully conduct and operate its businesses in
the manner it currently conducts and operates such businesses and to permit
Company to own and use its assets in the manner in which it currently owns and
uses such assets.
(q)Legal Proceedings; Orders.


(i)    There is no pending Proceeding that has been commenced by, and to the
Knowledge of Caladrius and Company, no such Proceeding has been threatened (a)
against Company or any member (but only to the extent it relates to Company’s
Business) manager, officer, or Key Employee of Company, (b) that otherwise
relates to or may affect the business of, or any of the assets owned or used by,
Company, or (c) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated under this Agreement. To the Knowledge of Caladrius and Company, no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding. There is no Proceeding by
Company or that Company intends to initiate. The foregoing includes, without
limitation, Proceedings pending or threatened in writing (or any basis therefor
known to Company) involving the prior employment of any of Company’s employees,
their services provided in connection with Company’s business, any information
or techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.
(ii)     There is no Order to which Company, or any of the assets owned or used
by Company, is subject.
(iii) To the Knowledge of Caladrius and Company, no officer, manager, agent, or
employee of Company is subject to any Order that prohibits such Person from
engaging in or continuing any conduct, activity, or practice relating to the
business of Company.
(r)Absence of Certain Changes and Events. Since the Balance Sheet Date, Company
has conducted its business only in the ordinary course of business and there has
not been any:


(i)    transfer or change of record or beneficial ownership by any member of its
interest or any other Equity Interest in Company, issuance of any Equity
Interest in Company or grant of any option or right to purchase any Equity
Interest in Company, admission or agreement to admit any new member to Company,
grant of any purchase, redemption, retirement, or other acquisition by Company
of any Equity Interest in Company, or any declaration, setting aside, payment
of, agreement to pay, or other distribution in respect of any Equity Interest in
Company;
(ii)    amendment to the certificate of formation or operating agreement of
Company;





--------------------------------------------------------------------------------





(iii)    payment or increase by Company of any bonuses, salaries, or other
compensation to any member, manager, officer or (except in the ordinary course
of business) employee of Company or entry into any employment, severance, or
similar Contract with any such Person;
(iv)    adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan for or with any employees of Company;
(v)    damage to or destruction or loss of any asset or property of Company,
whether or not covered by insurance, that would have a Material Adverse Change;
(vi)    entry into, termination of, receipt of notice of termination of, or any
material change to, any Material Contract;
(vii)    sale (other than sales of inventory in the ordinary course of
business), lease, or other disposition of any asset or property of Company or
mortgage, pledge, or imposition of any other Lien on any material asset or
property of Company, including the sale, lease, or other disposition of any of
the Intellectual Property of Company;
(viii)     cancellation, waiver, or compromise of any claims or rights with a
value to Company in excess of $100,000;
(ix)     material change in the accounting methods used by Company;
(x)    change in the assets, liabilities, financial condition, or operating
results of Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Change;
(xi)     Material Adverse Change with respect to the Company;
(xii)     any satisfaction or discharge of any Lien or payment of any obligation
by Company, except in the ordinary course of business and the satisfaction or
discharge of which would not have a Material Adverse Change;
(xiii)     any resignation or termination of any member, manager, officer, or
Key Employee of Company;
(xiv)     any loans or guaranties made by Company to or for the benefit of its
employees, members, managers, officers, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
(xv)    receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of Company;
(xvii)     to Caladrius’s and Company’s knowledge, any other event or condition
of any character that could reasonably be expected to result in a Material
Adverse Change; or
(xviii)     Contract, whether oral or written, by Company to do any of the
foregoing.
(s)Material Contracts. The Disclosure Schedule contains a complete and accurate
list (except where specific reference to a Contract is not required as set forth
below) of all of the following existing Contracts to which Company is a party or
to which Company or any of its assets is subject (the “Material Contracts”):


(i)     any Contract (or group of related Contracts) for the lease of personal
property to or from any Person providing for lease payments in excess of
$100,000 per annum;
(ii)     any Contract (or group of related Contracts) for the purchase or sale
of raw materials, commodities, supplies, products, or other personal property,
or for the furnishing or receipt of services, the performance of which will
extend over a period of more than one year or involve consideration in excess of
$250,000, provided however, that customer Contracts entered into in the ordinary
course of business consistent with past practice that, by their terms, do not
permit disclosure to third parties may be listed on the Disclosure Schedule in a
manner so as not to result in a breach of the confidentiality obligations set
forth in such Contracts;





--------------------------------------------------------------------------------





(iii)     any Contract concerning a partnership or joint venture;
(iv)     any Contract (or group of related Contracts) under which Company has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $100,000 or under which
Company has imposed a Lien on any of its material assets, tangible or
intangible;
(v)     any Contract limiting the freedom of Company or any Subsidiary of
Company to engage or participate, or compete with any other Person, in any line
of business, market, or geographic area, or to make use of any Intellectual
Property, or any Contract granting most favored nation pricing, exclusive sales,
distribution, marketing, or other exclusive rights, rights of refusal, rights of
first negotiation, or similar rights, or terms to any Person, or any Contract
otherwise limiting the right of Company or any Subsidiary of Company to sell,
distribute, or manufacture any products or services, or to purchase or otherwise
obtain any software, components, parts, subassemblies, or services;
(vi)     any Contract with Caladrius or its Affiliates;
(vii)     any Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods, including
any plan or arrangement for the benefit of its current or former managers,
officers, and employees;
(viii)     any collective bargaining agreement;
(ix)     any Contract with Company for the employment of any individual on a
full-time, part-time, consulting, or other basis providing a base salary in
excess of $150,000 or providing severance benefits;
(x)     any Contract under which Company has advanced or lent any amount to any
of its managers, officers, and employees outside the ordinary course of business
or advanced or lent any other Person amounts in the aggregate exceeding $10,000;
(xi)     any Contract under which the consequences of a default or termination
would lead to a Material Adverse Change;
(xii)    each power of attorney that is currently effective and outstanding;
(xiii)    each lease, rental or occupancy agreement, license, installment, and
conditional sale agreement, and other applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $100,000 and with terms of less than one year);
(xiv)    each licensing agreement or other Contract with respect to Intellectual
Property or Intellectual Property Rights owned by Company or used in, or
necessary for, the operation of the business of Company, including Contracts
with current or former employees, consultants, and contractors regarding the
use, assignment, ownership, or non-disclosure of any of the Intellectual
Property or Intellectual Property Rights, but excluding, in each case, Contracts
for object code licenses for generally commercially available or off-the-shelf
software that has not been modified;
(xv)     any other Contract (or group of related Contracts) the performance of
which involves consideration in excess of $250,000;
(xvi)     any agreement of indemnification or warranty not subject to a
limitation of liability of Company of at least $250,000 or any Contract
containing any support, maintenance, or service obligation or cost on the part
of Company involving an amount in excess of $250,000;
(xvii)     any Contract with any Governmental Authority;
(xviii)     any confidentiality, secrecy, or non-disclosure Contract entered
into subsequent to March 1, 2015 other than (i) any such Contract entered into
with customers and distributors in the ordinary course of business consistent
with past practice that does not contain any provision that would otherwise
require disclosure pursuant to a provision of this Schedule 4.2(s) other than
this clause (xviii) and (ii) any such Contract that, by its terms, does not
permit disclosure to third parties and does not contain any provision that would
otherwise require disclosure pursuant to a provision of this Schedule 4.2(s)
other than this clause (xviii), in which case the Contracts referenced in the
immediately preceding clause (ii) must be listed on the Disclosure





--------------------------------------------------------------------------------





Schedule, but may be so listed in a manner so as not to result in a breach of
the confidentiality obligations set forth in such Contracts; and
(xix)    any settlement agreement since Acquisition Date, provided however, that
settlement agreements that, by their terms, do not permit disclosure to third
parties may be listed on the Disclosure Schedule in a manner so as not to result
in a breach of the confidentiality obligations set forth in such agreements.
Through the VDR, Company has provided Purchaser with access to a correct and
complete copy of each written Material Contract (as amended to date) other than
those Material Contracts for which disclosure is not required, as specified in
this Schedule 4.2(s). With respect to each Material Contract, (1) the Contract
is legal, valid, binding, enforceable, except to the extent limited by the
availability of specific equitable remedies, or by applicable bankruptcy,
reorganization, insolvency, moratorium, or other similar Laws of general
application relating to or affecting the enforcement of creditor’s rights and in
full force and effect; (2) to Caladrius’s and Company’s Knowledge, the Contract
will continue to be legal, valid, binding, enforceable, except to the extent
limited by the availability of specific equitable remedies, or by applicable
bankruptcy, reorganization, insolvency, moratorium, or other similar Laws of
general application relating to or affecting the enforcement of creditor’s
rights and in full force and effect on identical terms following the
consummation of the transactions contemplated by this Agreement; (3) there
exists no breach or event of default or event, occurrence, condition, or act
with respect to Company, or to Caladrius’s and Company’s Knowledge, any other
contracting party, that, with the giving of notice, the lapse of time or the
happening of any other event or condition, would reasonably be expected to
(i) become a material default or event of default under any Material Contract or
(ii) give any third party (A) the right to declare a default or exercise any
remedy under any Material Contract, (B) the right to a rebate, chargeback,
refund, credit, penalty, or change in delivery schedule under any Material
Contract, (C) the right to accelerate the maturity or performance of any
material obligation of Company under any Material Contract, or (D) the right to
cancel, terminate, or modify any Material Contract; and (4) Company has not
received any notice or other communication regarding any actual or possible
violation or breach of, default under, or intention to cancel or modify any
Material Contract.
(t)Insurance.
(i)    The Disclosure Schedule sets forth (1) an accurate and complete list of
each insurance policy and fidelity bond that covers Company or its business,
properties, assets, managers, or employees (the “Policies”) and (2) a list of
all pending claims and the claims history for Company during the current year
and the preceding three years. Such Policies include all legally required
workers’ compensation insurance and errors and omissions, casualty, fire, and
general liability insurance. There are no pending claims under any of such
Policies as to which coverage has been questioned, denied or disputed by the
insurer or in respect of which the insurer has reserved its rights.
(ii)     The Disclosure Schedule includes any self-insurance arrangement by or
affecting Company, and describes the loss experience for all claims (if any)
that were self-insured in the current year and the preceding two years.
(iii)     All Policies are in full force and effect and are enforceable in
accordance with their terms and will continue in full force and effect following
the Closing.
(iv)     All premiums due under the Policies have been paid or accrued for in
full. Company has not received a notice of cancellation of any Policy or of any
material changes that are required in the conduct of the business of Company as
a condition to the continuation of coverage under, or renewal of, any such
Policy.
(u)Environmental and Health.


(i)     To Caladrius’s and Company’s Knowledge, (1) Company has obtained, and is
in material compliance with, all Environmental and Health Permits required in
connection with its operations the failure of which to obtain would lead to a
Material Adverse Change; (2) all such Environmental and Health Permits are valid
and in full force and effect, and all renewal applications for such
Environmental and Health Permits have been timely filed with the appropriate
Governmental Authority; (3) none of such Environmental and Health Permits will
be terminated or impaired or become terminable as a result of the transactions
contemplated by this Agreement; (4) Company has been, and is currently, in
compliance with all Environmental and Health Laws; and (5) neither Caladrius nor
Company has received notice alleging that Company is not in such compliance with
Environmental and Health Laws.
(ii)     There are no pending or, to Caladrius’s of Company’s Knowledge,
threatened, any Proceedings against Company under or relating to any
Environmental and Health Law.
(iii)    Company is not subject to any Order relating to compliance with any
Environmental and Health Law or to investigation or clean-up of a hazardous
substance under any Environmental and Health Law. Company has not entered into





--------------------------------------------------------------------------------





any written agreement or settlement with any Governmental Authority with respect
to its non-compliance with, or violation of, any applicable Law
(iv)     No Lien has been attached to, or asserted against, the assets, real
property or rights of Company pursuant to any Environmental and Health Law, and
no such Lien has been threatened; and, to Caladrius’s or Company’s Knowledge,
there are no facts, circumstances, or other conditions that could be expected to
give rise to any Liens on or affecting any of the foregoing.
(v)     There has been no treatment, storage, disposal, or release of any
hazardous substance at, from, into, on, or under any real property or any other
property currently or formerly owned, operated, or leased by Company, and no
hazardous substances are present in, on, about, or migrating to or from any real
property or any other property currently or formerly owned, operated, or leased
by Company that would reasonably be expected to give rise to a Proceeding
against Company under or relating to any Environmental and Health Law.
(vi)     Company has timely filed all material regulatory reports, schedules,
statements, documents, filings, submissions, forms, registrations, and other
documents, together with any amendments required to be made with respect
thereto, that Company was required to file with any Governmental Authority,
including any applicable federal regulatory authorities, and all such reports,
schedules, statements, documents, filings, submissions, forms, registrations and
other documents were true, complete, and accurate in all material respects when
filed, and Company has timely paid all Taxes, fees, and assessments due and
payable in connection therewith.
(vii)     No person has filed or, to Caladrius’ or Company’s knowledge, has
threatened to file against Company, an action under any federal or state
whistleblower statute.
(v)Employees.
(i)    The Disclosure Schedule sets forth (1) a list of all managers, employees,
individual contractors, and individual consultants of Company (including title
and position) as of the Effective Date and (2) a detailed description of all
compensation, including salary, bonus, severance obligations, and deferred
compensation paid or payable for each officer, employee, consultant, and
independent contractor of Company who received compensation in excess of
$100,000 for the fiscal year ended December 31, 2015 or is anticipated to
receive compensation in excess of $100,000 for the fiscal year ending December
31, 2016. The employment or engagement of all such Persons may be terminated by
Company at any time with or without cause and without any severance or other
liability to Company. Company has no policy, practice, plan, or program of
paying severance pay or any form of severance compensation in connection with
the termination of employment services.
(ii)     Company is not a party or subject to any labor union or collective
bargaining agreement. There are no pending or, to Caladrius’s or Company’s
Knowledge, threatened, labor disputes, work stoppages, requests for
representation, pickets, work slow-downs due to labor disagreements or any
actions or arbitrations that involve the labor or employment relations of
Company. There is no unfair labor practice, charge, or complaint pending,
unresolved or, to Caladrius’s or Company’s Knowledge, threatened before any
Governmental Authority.
(iii)     Company is in material compliance with all applicable Law relating to
anti-discrimination or equal employment opportunities, and there are, and have
been, no material violations of any other Law respecting the hiring, hours,
wages, occupational safety and health, employment, promotion, termination,
worker classification, collective bargaining, or benefits of any employee or
other Person. Company has materially complied with all applicable Laws
respecting the hiring, hours, wages, occupational safety and health, employment,
promotion, termination, worker classification, collective bargaining, or
benefits of any employee or other Person engaged by Company.
(iv)     Company has paid or properly accrued in the ordinary course of business
all material amounts of wages and compensation due to employees, including all
vacations or vacation pay, holidays or holiday pay, sick days or sick pay, and
bonuses. Company has withheld and paid to the appropriate Governmental Authority
or is holding for payment not yet due to such Governmental Authority all amounts
required to be withheld from employees of Company and is not liable for any
arrears of wages, taxes, penalties, or other sums for failure to comply with any
of the foregoing.
(v)    No employee, officer, or manager of Company is a party to, or is
otherwise bound by, any Order or Contract, including any confidentiality,
noncompetition, or proprietary rights agreement, whether with Company or any
other Person, that in any way adversely affects or will affect either such
employee’s, officer’s, or manager’s ability to perform his or her duties owed to
Company or the ability of Company to conduct its business. Neither the execution
or delivery of the Transaction Agreements, nor the carrying on of Company’s
business by the employees of Company, nor the conduct of Company’s business as
now conducted and as presently proposed to be conducted, will, to Caladrius’s or
Company’s Knowledge, conflict with or result





--------------------------------------------------------------------------------





in a breach of the terms, conditions, or provisions of, or constitute a default
under, any Contract, covenant, or instrument under which any such employee is
now obligated.
(vi)     To Caladrius’s or Company’s Knowledge, no Key Employee intends to
terminate employment with Company or is otherwise likely to become unavailable
to continue as a Key Employee, nor does Company have a present intention to
terminate the employment of any of the foregoing.
(vii)     Each current and former employee, consultant, and officer of Company
has executed an agreement with Company regarding confidentiality and proprietary
information substantially in the form or forms delivered to Purchaser (the
“Confidential Information Agreements”). No current or former Key Employee has
excluded works or inventions from his or her assignment of inventions pursuant
to such Key Employee’s Confidential Information Agreement. Each Key Employee has
executed a non-competition and non-solicitation agreement substantially in the
form or forms delivered to Purchaser. Company is not aware that any of its Key
Employees is in violation of any Contract covered by this Subsection
4.2(v)(vii). In the last twelve (12) months, each executive officer of Company
whose employment was terminated by Company entered into Contract with Company
providing for the full release of any claims against Company or any related
party arising out of such employment, to the full extent allowed by applicable
law.
(viii)     To Caladrius’s or Company’s Knowledge, none of the members, managers,
or Key Employees of Company has been (1) subject to voluntary or involuntary
petition under the federal bankruptcy Laws or any state insolvency Law or the
appointment of a receiver, fiscal agent, or similar officer by a court for his
or her business or property; (2) convicted in a criminal Proceeding or named as
a subject of a pending criminal Proceeding (excluding traffic violations and
other minor offenses); (3) subject to any Order (not subsequently reversed,
suspended, or vacated) of any court of competent jurisdiction permanently or
temporarily enjoining him or her from engaging, or otherwise imposing limits or
conditions on his or her engagement, in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (4) found by a court of competent jurisdiction
in a civil action or by the SEC or the Commodity Futures Trading Commission to
have violated any federal or state securities, commodities, or unfair trade
practices law, which such judgment or finding has not been subsequently
reversed, suspended, or vacated.
(w)Intellectual Property.


(i)Schedule 4.2(w)(i) of the Disclosure Schedule sets forth a true, accurate,
and complete list of the following:


(1)     All Patents, registered trademarks, applications for registered
trademarks, registered service marks, applications for registered service marks,
intent-to-use applications, and other registrations and applications related to
trademarks or service marks, registered copyrights, and applications for
registered copyrights, registered Internet domain names, and any other
Intellectual Property or Intellectual Property Rights that are the subject of an
application, certificate, filing, registration, or other document issued, filed
with, or recorded by any Governmental Authority owned by, registered, or filed
in the name of, Company (the “Registered IP”). Such list includes the
jurisdictions in which each such item of Registered IP has been issued or
registered or in which any application for such issuance and registration has
been filed, or in which any other filing or recordation has been made. The list
also sets forth all actions that are required to be taken by Company within 120
days of the Effective Date with respect to any of the Registered IP in order to
avoid prejudice to, or impairment or abandonment of any Registered IP.
(2)     All unregistered trademarks, unregistered service marks, and
unregistered copyrights that are used by Company in connection with the business
of Company as currently conducted (the “Unregistered IP”).
(ii)    Each item of the Registered IP owned by Company is in the name of
Company, valid and subsisting, and, to the Knowledge of Company, is enforceable
in accordance with its terms. All necessary registration and renewal fees in
connection with such registrations have been made, and all necessary documents
and certificates in connection with such registrations have been filed with the
relevant patent, copyrights, and trademark authorities in the United States and
any other jurisdiction where such registrations or applications exist for the
purposes of maintaining such Intellectual Property registrations, and
applications therefor. Except for any office actions, rulings, opinions, orders,
and the like from the USPTO, USCO, and other applicable foreign filing offices
that are issued in the ordinary course incident to the applications of the
Registered IP, no registrations, or applications for any Registered IP are the
subject of any opposition, interference, cancellation, or other Proceeding
pending before any Governmental Authority.





--------------------------------------------------------------------------------





(iii)     Except as set forth in Schedule 4.2(w)(iii), no Person has any right
to use any of the Intellectual Property or Intellectual Property Rights owned,
or purported to be owned, by Company (“Company Owned IP”), and Company has not
granted to any Person, nor authorized any Person to retain, any rights in the
Company Owned IP.
(iv)    No Contracts exist pursuant to which Company or any Affiliate of Company
has granted exclusive licenses or has committed to grant exclusive licenses with
respect to, any Company Owned IP or any Intellectual Property or Intellectual
Property Rights necessary for Company to carry on its business as currently
conducted. To Caladrius’s and Company’s Knowledge, no predecessor in title to
Company Owned IP has granted exclusive licenses or has committed to grant
exclusive licenses with respect to any Company Owned IP or such Intellectual
Property or Intellectual Property Rights.
(v)     Except for any Company Owned IP that is jointly owned by Company and
Caladrius prior to the Closing Date, Company owns all rights, title, and
interest in and to all Company Owned IP. Company has the right to use all
Company Owned IP, and pursuant to valid and enforceable Contracts (or, with
respect to Contracts for object code licenses for commercially available or
off-the-shelf software that have not been modified, pursuant to Contracts that
are, to Caladrius’s and Company’s Knowledge, valid and enforceable) for all
other Intellectual Property and Intellectual Property Rights used in the conduct
of the business of Company as currently conducted, except as set forth in
Schedule 4.2(w)(v), free of all Liens, subject only to and except for the terms
of the relevant Intellectual Property Contracts in the case of Intellectual
Property or Intellectual Property Rights licensed to Company and applicable Laws
for Company Owned IP and such other Intellectual Property or Intellectual
Property Rights. To Caladrius’s and Company’s Knowledge with respect to Patents
only, Company has the necessary rights to conduct the business of Company as
currently conducted in the United States of America.
(vi)     The consummation of the transactions contemplated hereby will not
result in any loss or impairment of the rights of Company to own or use any
Company Owned IP or Intellectual Property or Intellectual Property Rights (other
than any Intellectual Property or Intellectual Property Rights used by Company
pursuant to Contracts for object code licenses of commercially available or
off-the-shelf software that has not been modified) used in the conduct of the
business of Company as currently conducted, nor will such consummation require
the consent of any third party in respect of any such Intellectual Property or
Intellectual Property Rights. To Caladrius’s and Company’s Knowledge with
respect to Patents only, the operation of the business of Company as currently
conducted does not infringe the Intellectual Property Rights of any other
Person, does not constitute unfair competition or unfair trade practices under
the Laws of any jurisdiction to which the Company is subject, and to the
Knowledge of Company there is no substantial basis for a claim that the current
operation of the business of Company is infringing, or has infringed on or
misappropriated any Intellectual Property Rights of a third party or has
misappropriated any third-party Intellectual Property, or constitutes or has or
will constitute unfair competition or unfair trade practices under the Laws of
any jurisdiction to which the Company is subject. The operation of the business
includes (1) the operation of the business of Company, as currently conducted;
and (2) the design, development, manufacturing, reproduction, marketing,
licensing, sale, offer for sale, importation, distribution, provision, and use
of any existing Company product or service as of the Closing Date. Neither
Caladrius nor Company has received any opinion of counsel that any Company
product or service or the operation of the business of Company infringes or
misappropriates any third-party Intellectual Property Rights or misappropriates
any third-party Intellectual Property. There are no Proceedings pending against
Company or, to Caladrius’s or Company’s Knowledge, currently threatened against
Company, alleging the infringement or misappropriation by Company of any
Intellectual Property Rights of any Person, and for the past five (5) years from
the Effective Date, Company has not received written notice from any Person that
the operation of the business of Company infringes the Intellectual Property
Rights of any Person. For the past five (5) years from the Effective Date,
neither Caladrius nor Company has received any written communication that
involves an offer to license or grant any other rights or immunities under any
third-party Intellectual Property Rights. There are no Proceedings pending or,
to Caladrius’s or Company’s Knowledge, threatened challenging the validity, use,
or enforceability of, any Company Owned IP or to Caladrius’s and Company’s
Knowledge, any Intellectual Property or Intellectual Property Rights used by
Company in the conduct of the business of Company as currently conducted.
Company has not entered into or is otherwise bound by any consent, forbearance,
or any settlement agreement limiting the rights of Company to use the Company
Owned IP. To Caladrius’s or Company’s Knowledge, there is no unauthorized use,
unauthorized disclosure, infringement, or misappropriation of any Company Owned
IP, by any third party, including any employee or former employee of Company or
any Affiliate. Company has not brought any Proceeding for infringement or
misappropriation of any Intellectual Property or Intellectual Property Rights or
breach of any Company Owned IP or agreement related to Intellectual Property or
Intellectual Property Rights.
(vii)    Company has secured from all of its consultants, employees, and
independent contractors who independently or jointly contributed to the
conception, reduction to practice, creation, or development of any Company Owned
IP unencumbered and unrestricted exclusive ownership of, all such third party’s
Intellectual Property Rights in such contribution that Company does not already
own by operation of Law, and to the maximum extent permitted under applicable
Law, such third party has not retained any rights or licenses with respect
thereto. Without limiting the foregoing, Company has obtained proprietary
information and invention disclosure and assignment agreements from all current
and former employees and consultants of Company.





--------------------------------------------------------------------------------





(viii)     To the Knowledge of Company, no current or former employee,
consultant or independent contractor of Company (1) is in violation of any term
or covenant of any Contract relating to employment, Intellectual Property,
Intellectual Property Rights, non-disclosure, or any other Contract with any
other party, or using trade secrets or proprietary information of others without
permission by virtue of such employee’s, consultant’s or independent
contractor’s being employed by, or performing services for, Company or (2) has
developed any Intellectual Property for Company that is subject to any Contract
under which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any rights in or to such Intellectual
Property or Intellectual Property Rights.
(ix)     Company has taken all commercially reasonable steps to protect and
preserve the confidentiality of all confidential or non-public information
included in Company Owned IP and all other Intellectual Property and
Intellectual Property Rights used in the operation of the business of Company
(“Company Confidential Information”). All use or disclosure, of Company
Confidential Information owned by Company by or to a third party has been
pursuant to the terms of a written Contract between Company and such third
party. All use or disclosure of Company Confidential Information by Company not
owned by Company has been pursuant to the terms of a written Contract between
Company and the owner of such Company Confidential Information, or is otherwise
lawful. All current and former employees and consultants of Company and the
Subsidiaries having access to Company Confidential Information or proprietary
information of any of their respective customers or business partners have
executed and delivered to Company a written Contract regarding the protection of
such Company Confidential Information or proprietary information (in the case of
proprietary information of Company’s customers and business partners, to the
extent required by such customers and business partners).
(x)     No (1) government funding, (2) facilities of a university, college,
other educational institution, or research center, or (3) funding from any
Person (other than funds received in consideration for Equity Interests of
Company) was used in the development of the Company Owned IP. To the Knowledge
of Company, no current or former employee, consultant or independent contractor
of Company, who was involved in, or who contributed to, the creation or
development of any Company Owned IP, has performed services for any government,
university, college, or other educational institution or research center during
a period of time during which such employee, consultant, or independent
contractor was also performing services for Company.
(xi)     All Company products sold, licensed, leased, or delivered by Company
and all services provided by or through Company to customers on or prior to the
Closing Date substantially conform to applicable contractual commitments,
express warranties, and conform in all material respects to packaging,
advertising, and marketing materials and to applicable product or service
specifications or documentation. Company is not subject to any Order or written
Proceeding (and, to the Knowledge of Caladrius and Company, there is no
legitimate basis for any present or future Proceeding against Company giving
rise to any material liability relating to the foregoing obligations) for
replacement or repair of Company products or other damages in connection
therewith (including the provision of services) in excess of any reserves
therefor reflected on the Balance Sheet.
(xii)     In connection with its collection, storage, transfer (including,
without limitation, any transfer across national borders), and use of any
personally identifiable information or other personal data from any individuals,
including any customers, prospective customers, employees, and other third
parties (collectively “Personal Information”), for the past five (5) years from
the Effective Date, Company is and has been in compliance with all applicable
Laws in all relevant jurisdictions, Company’s privacy policies and the
requirements of any Contract or codes of conduct to which Company is a party.
Company has appropriate physical, technical, organizational, and administrative
security measures and policies in place intended to protect all Personal
Information collected by it or on its behalf from and against unauthorized
access, use, and disclosure. For the past five (5) years from the Effective
Date, Company is and has been in compliance with all Laws relating to data loss,
theft, and breach of security notification obligations to which the Company is
subject.
(x)Foreign Corrupt Practices Act. Neither Company nor any of Company’s members,
managers, officers, employees, or agents have, directly or indirectly, made,
offered, promised, or authorized any payment or gift of any money or anything of
value to or for the benefit of any “foreign official” (as such term is defined
in the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)),
foreign political party, or official thereof, or candidate for foreign political
office for the purpose of (i) influencing any official act or decision of such
official, party, or candidate, (ii) inducing such official, party, or candidate
to use his, her, or its influence to affect any act or decision of a foreign
Governmental Authority, or (iii) securing any improper advantage, in the case of
(i), (ii) and (iii) above in order to assist Company or any of its Affiliates in
obtaining or retaining business for or with, or directing business to, any
Person. Neither Company nor any of its members, managers, officers, employees,
or agents have made or authorized any bribe, rebate, payoff, influence payment,
kickback, or other unlawful payment of funds or received or retained any funds
in violation of any Law. Company further represents that it has maintained, and
has caused each of its Subsidiaries and Affiliates to maintain, systems of
internal controls (including accounting systems, purchasing systems, and billing
systems) to ensure compliance with the FCPA or any other applicable anti-bribery
or anti-corruption Law. Neither Company, nor, to Caladrius’s or Company’s
Knowledge, any of its members, managers, officers, or employees are the subject
of any allegation,





--------------------------------------------------------------------------------





voluntary disclosure, investigation, prosecution, or other enforcement action or
Proceeding related to the FCPA or any other anti-corruption Law.


(y)Solvency.   Neither Company nor Caladrius is entering into the transactions
contemplated by this Agreement with the actual intent to hinder, delay, or
defraud either present or future creditors.   Assuming that the representations
and warranties of Company and Caladrius contained in this Agreement are true and
correct in all material respects, at and immediately after the Closing Date, and
after giving effect to the transactions contemplated hereby, Company (i) will be
solvent (in that both the fair value of its assets will not be less than the sum
of its liabilities and that the fair saleable value of its assets on a going
concern basis will not be less than the amount required to pay its liabilities
in the ordinary course and as they become absolute and matured (including
contingent liabilities that can reasonably be expected to become actual or
matured liability)); (ii) will have adequate capital and liquidity with which to
engage in its business; and (iii) will not have incurred debts beyond its
ability to pay as they become absolute and matured.


(z)Prior Transactions; Negotiations.  Company has not, during the past three
years, been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
or assets out of the ordinary course of business.


(aa)Certain Business Relationships.


(i) Other than (A) standard employee benefits generally made available to all
employees and (B) standard member, manager, and officer indemnification
agreements, there are no Contracts or proposed transactions between Company and
any of its members, managers, officers, consultants, or Key Employees, or any
Affiliate thereof.


(ii) Company is not indebted, directly or indirectly, to any of its members,
managers, officers, or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. None of Company’s members, managers, officers, or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to Company or, have any (A)
material commercial, industrial, banking, consulting, legal, accounting,
charitable, or familial relationship with any of Company’s customers, suppliers,
service providers, joint venture partners, licensees, and competitors, (B)
direct or indirect ownership interest in any Person with which Company is
Affiliated or with which Company has a business relationship, or any Person that
competes with Company, except that members, managers, officers, and employees of
Company may own stock in (but not exceeding 2% of the outstanding capital stock
of) publicly traded companies that may compete with Company; or (C) financial
interest in any Contract with Company.


(bb)    Subsidiaries. Company has no Subsidiary and does not own, control, or
have any right to acquire, directly or indirectly, any capital stock of, or
other equity interest in, any Person. Except as expressly contemplated in the
Transaction Agreements, Company is not a participant in any joint venture,
partnership, or similar arrangement.


(cc)    Indebtedness.


(i)    Company does not have (A) any indebtedness for borrowed money, (B) any
obligations evidenced by bonds, debentures, notes, or other similar instruments,
(C) any obligations to pay the deferred purchase price of property or services,
except trade accounts payable and other current liabilities arising in the
ordinary course of business, (D) any obligations as lessee under capitalized
leases in excess of US$150,000 per year, (E) any indebtedness cre-ated or
arising under any conditional sale or other title retention agreement with
respect to acquired property, or (F) any obligations, contingent or otherwise,
under acceptance credit, letters of credit, or similar facilities. Company has
no obligation to provide a guaranty with respect to any of the foregoing.


(iii)Neither Company nor any of its Subsidiaries is (A) a party to or otherwise
bound by the Oxford Loan Agreement, (B) subject to any Liabilities or other
obligations under the Oxford Loan Agreement or (C) subject to any Liabilities or
other obligations to Oxford or its Affiliates, including, without limitation,
any such Liabilities to repay indebtedness, or obligations to provide any type
of guaranty of indebtedness relating to the Oxford Loan Agreement. None of the
assets of the Company and its Subsidiaries are subject to any Lien in respect of
or relating to the Oxford Loan Agreement.


(dd)    83(b) Elections. To the Knowledge of Caladrius or Company, all elections
and notices under Section 83(b) of the Code have been or will be timely filed by
all individuals who have acquired unvested Equity Interests of Company.


(ee)    Real Property Holding Corporation. Company is not now and has never been
a “United States real property holding corporation” as defined in the Code and
any applicable regulations promulgated thereunder.





--------------------------------------------------------------------------------





(ff)    Data Privacy. In connection with its collection storage, transfer
(including any transfer across national borders), and use of any Personal
Information, Company is and has been in material compliance with all applicable
Laws in all relevant jurisdictions, Company’s privacy policies, and the
requirements of any Contract or codes of conduct to which Company is a party.
Company has commercially reasonable physical, technical, organizational, and
administrative security measures and policies in place to protect all Personal
Information collected by it or on its behalf from and against unauthorized
access, use, and disclosure. Company is and has been in compliance in all
material respects with all Laws relating to data loss, theft, and breach of
security notification obligations.


(gg)    Brokers. No financial advisor, broker, or finder is entitled to any
broker's, finder's, investment banking, or similar fees, commissions, or
expenses in connection with this Agreement or the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Caladrius or
Company, other than those that will be paid solely by Caladrius.


(hh)    Completeness of Disclosure. No representation or warranty by Caladrius
or Company in this Agreement (as modified by the Disclosure Schedule) or the
Disclosure Schedule, or any certificate or other document furnished or to be
furnished to Purchaser pursuant hereto, or in connection with the negotiation,
execution, or performance of this Agreement, contains or will at the Closing
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not misleading in light of the circumstances under
which they were made. Except as specifically set forth in the Agreement or the
Disclosure Schedule, there are no facts or circumstances of which either
Caladrius or Company has Knowledge that would reasonably be expected to result
in a Material Adverse Change. Company has delivered to Purchaser all the
information reasonably available to Company and Caladrius that Purchaser has
requested for deciding whether to acquire the Units, including certain of
Company’s projections describing the Business Plan. The Business Plan was
prepared in good faith; however, Company does not warrant that it will achieve
any results projected in the Business Plan.







--------------------------------------------------------------------------------






Schedule 5.1
Representations and Warranties Concerning Purchaser
(a)Authorization of Transaction. Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement, when executed and delivered by Purchaser, will constitute the
valid and legally binding obligation of Purchaser, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other Laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by Laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (ii) to the extent the indemnification
provisions contained herein may be limited by applicable federal or state
securities Laws. Purchaser is not required to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement. The execution, delivery, and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Purchaser.


(b)Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any Law or Order or other restriction of any Governmental Authority to which
Purchaser is subject or any provision of its articles of incorporation, bylaws,
or other governing documents or give any Governmental Authority or other Person
the right to challenge any of the transactions contemplated by this Agreement or
to exercise any remedy, obtain any relief under, or revoke or otherwise modify
any rights held under, any such Law or Order, or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any Person the right to accelerate, terminate, modify, or cancel, or require any
notice under, any Contract to which Purchaser is a party, a beneficiary, or by
which it is bound or to which any of its assets is subject.


(c)Investment. Purchaser is acquiring the Units for investment only and not with
a view to or for sale in connection with any distribution thereof within the
meaning of the Act. Purchaser may not offer to sell or otherwise dispose of, or
sell or otherwise dispose of, the Units so acquired by it in violation of any of
the registration requirements of the Act.


(d)No General Solicitation. Neither Purchaser, nor any of its officers, members,
managers, employees, or agents has either directly or indirectly, including,
through a broker or finder (i) engaged in any general solicitation, or
(ii) published any advertisement in connection with the offer and sale of the
Units.


(e)Residence. The office or offices of Purchaser in which its principal place of
business is identified in the address or addresses of Purchaser set forth in
Section 10.5.


(f)Accredited Investor. Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Act.


(g)Brokers. No financial advisor, broker, or finder is entitled to any broker's,
finder's, investment banking, or similar fees, commissions, or expenses in
connection with this Agreement or the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser, other than
those that will be paid solely by Purchaser.







